UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2570



GROVER L. DRUMMOND,

                                            Plaintiff - Appellant,

          versus


ROBERT L. EHRLICH, JR., Governor of Maryland,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-04-3765-1-BEL)


Submitted:   April 28, 2005                    Decided:   May 3, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Grover L. Drummond, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Grover L. Drummond appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).    We have reviewed the record and

find that this appeal is frivolous.    Accordingly, we dismiss the

appeal on the reasoning of the district court.     See Drummond v.

Ehrlich, No. CA-04-3765-1-BEL (D. Md. filed Dec. 10, 2004 & entered

Dec. 14, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -